OFFICE    OF THE AlTORNEY   GENERAL     OF TEXAS
                              AUSTIN




Eonorab1.s   ho.   If. Eh+Q~ard
OomptroUarof Fubilo Awount8
arutia , Trrer




                                                ubait ior. the opinion
                                                and aoooapuhying




                                        ok of old hotua, that
                                        or &an Antonio and am


                                  nio 'thmugh tho Chief In8psotor.


                            der Artio1.a ?019a-19;




     sfbtel SurChsr that th0 9To)eO%ip
     18groreapmt of 'IiboAntonio ao&l8:,%0 be usml ior &UOa-
     tional and public bonrflt.    i.iviu.,ste in a1ty olmed and
     do part of ths.sarntnge there&    Inurea to .the benclfit
     of siny private atockholdcr or l.ndf+Idual. The NStCWa-
     tion is to be wed ~6 a training 6obool tsa62rin(l;  *aW-
     fog,, h+mkst rraklng, fmtelnwr)O,  t&t8 rroxk, *to., 00 b0
     run antI oparatad by the sit?.
                                                                    235



&xl. Gee. il. sheppnrd, page 2



         'Vi11 you klndiy advlaa m whether the aasiarlone
    ohargoa to thlo benefit perromsnoo  is aubjcct to the
    tha0iiaissi0ntax."
        Artlole 7047a-19, yornon*6 Annotated 01~11 Statutea,
levtks an saJ&3slon tar or one c.Rt (l$) on each ten oerlta
(log) or each rraotional part th0n0r paid as s6mlsslon to
thsatrsa, mottoR pioturs the%tra%, opara8, plays and likr aamoe-
pCnta where the adtiaeion charge la in exaom3 0r iirty-0n0
gents (!!&I)per person.

        It is therefore apparent that the adxirslon foe of One
Dollar ($1.00) per.person ror the thsatrloal psrrormsnoe aes-
OrZbed in your lstttr will bring sam *rithln tho aror%Emld tax
&my', unleea an exemption therefrom is artordad by the follovtlng
portion or krtlals 7047a-19, Vernon's Annotated tlrll Statutes:

        %vorp person, rmi, ee8ooietioh 0r peraonx,
    or oorporation owing Or operating any place or
    amuemment which charges a prloe or fee Sor adm.il8ien,
    iooludlng axhibltiona in thoaterrr, motion piotun
    theatora, opera halls, and lnoludlng horao raolxg,
    dog raoing, aotoroyolo raolng, automobile raolng,
    sad like OOnt9st6 and exhlbltlonr, and lnoludlng
    danor halla, night oluba, skating rinks, and axy and
    all other plaoe8 of fdXUSaant6 not prohibited   by hwr
    ahall rile nlth the St&o Comptrollera quarterly
    report on tho 25th day of January, April, 3uly, and
    Ootobor ror the Quarter awling on the laet day or the
    preoedlng month; said repmt shall show the gross
    amunt raoelred and the prlos or fee for adBilssion;
    prorlacd. however uo tax shall be lorled uuaer thin Act
    on any admlaslon oolleotad for danooo. atorlng ploturea.
    opersa. plays. and nxwlcel cntertalnwente. all the
    pr0Od8   Of Whleh IRIDO 43XOiU6lVOiY t0 the boxofic
    or State. rellglous, eauoationrrl. ~oc oharltabla ln-
    stitutiona. sooietiaa. or 0re;anlaatlons. - ii n43
    part of the net oarnlnga thsreot inures to the bono-
    fit of any pclvats stockholder or individual; . . .*
    ?tJnaerrcoring curs 1

        The mote outlined in your letter bring the lnetaut
0110 clearly within the sxea@ion  tram this admission tax,
oodorllnad next above. The aooing purpose or the theatrloal
Perrorawiesin question uaa in iurthcranoo OS a olvl~ projeat -
the oonvsrsion or a blook or old houess ouned by the oity of
:en,Antonlo into e training aohool, to be condtlotsd by eel$
city, for the teeahlne. of certain useful art6 and tredee,  muoh
Es nearing, basket IricklnF,uetal work, tile work,, &o.

        In short, ia;ronthe faota stated by you, the proaeodm
from the thaatrloal performance eiren by the City of San &tonic
05 Earoh 1, 1940, inured exolusivsly   to the berMIt of.the aboto
&moribea   educations1   project   mom   &II La Flllita   au   not   vi0
the bOwit    Of 8~ priVat6 8tOakhOider Or indiridual."           %M,
50 tax accrues thereon under Article 70475-19, Velpoa*~          Aa+
not.ntsd Civil 3.stutes.




              AFPROVED~     20, 1940


              ATTORNEY GEtTERALOB TMAS




                                                                       COMMIITEL